

116 HR 2870 IH: End the Threat of Default Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2870IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. Foster introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo repeal the debt ceiling, and for other purposes.
	
 1.Short titleThis Act may be cited as the End the Threat of Default Act. 2.Repeal of debt ceiling (a)In generalSection 3101 of title 31, United States Code, is repealed.
			(b)Technical and conforming amendments
 (1)Section 301(b)(5) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)(5)) is amended by striking debt subject to limit (in section 3101 of title 31 of the United States Code) and inserting face value of obligations issued under chapter 31 of title 31, United States Code, and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury).
 (2)Section 8348 of title 5, United States Code, is amended by striking subsections (j), (k), and (l). (3)Section 8438 of title 5, United States Code, is amended by striking subsections (g) and (h).
 (4)Section 14(d)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1824(d)(2)) is amended— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively. (5)Section 3101A of title 31, United States Code, is repealed.
 (6)Section 3130(e)(2) of title 31, United States Code, is amended by striking total amount of the obligations subject to the public debt limit established in section 3101 of this title and inserting face value of obligations issued under this chapter and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury).
 (7)Section 1145(b) of the Social Security Act (42 U.S.C. 1320b–15(b)) is amended by striking any obligation subject to the public debt limit established under section 3101 of title 31, United States Code and inserting any obligation issued under chapter 31 of title 31, United States Code, and any obligation whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury).
 (8)The table of sections for chapter 31 of title 31, United States Code, is amended by striking the items relating to sections 3101 and 3101A.
				(c)Savings provisions
 (1)Civil service retirement and disability fundNotwithstanding the amendments made by subsection (b), paragraphs (2), (3), and (4) of subsection (j) and subsection (l)(1) of section 8348 of title 5, United States Code, as in effect on the day before the date of enactment of this Act, shall apply to any debt issuance suspension period (as defined under section 8348(j)(5) of such title) that is in effect on the date of enactment of this Act.
 (2)Thrift savings fundNotwithstanding the amendments made by subsection (b), paragraphs (2), (3), and (4) of subsection (g) and subsection (h)(1) of section 8438 of title 5, United States Code, as in effect on the day before the date of enactment of this Act, shall apply to any debt issuance suspension period (as defined under section 8438(g)(6) of such title) that is in effect on the date of enactment of this Act.
				